DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 1, 3, 6-9, 11, and 16 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1, 6-7, 11 and 16 are amended.  Claims 2, 4-5, 10, and 12-15 are cancelled.

Response to Amendment
	The amendments filed on 27 Sep. 2022 have been entered.

Response to Arguments
	In view of Applicants amendments, the rejection of claims 1, 3, 6-9, and 16 under 35 USC 103 as being unpatentable over Meinel et al. (WO 2013/132058 A1; published 12 Sep. 2013), in view of Schmidt et al. (US 2012/0122079 A1; published 17 May 2012) and Leung et al. (WO 96/15770 A1; published 1996) is withdrawn.
In view of Applicants amendments, the rejection of claims 1, 3, 6-9, and 16 under 35 USC 103 as being unpatentable over Meinel et al. (WO 2013/132058 A1; published 12 Sep. 2013), in view of Schmidt et al. (US 2012/0122079 A1; published 17 May 2012) and Leung et al. (WO 96/15770 A1; published 1996), in further view of Liav et al. (US 5,719,020; issued 17 Feb. 1998) is withdrawn.

New Grounds of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6-9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meinel et al. (WO 2013/132058 A1; published 12 Sep. 2013; see IDS filed 18 Mar. 2019), in view of Schmidt et al. (US 2012/0122079 A1; published 17 May 2012) and Leung et al. (WO 96/15770 A1; published 1996) for the reasons cited in the Office action filed on 27 May 2022.

	
Claims 1, 3, 6-9, 11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meinel et al. (WO 2013/132058 A1; published 12 Sep. 2013; see IDS filed 18 Mar. 2019), in view of Schmidt et al. (US 2012/0122079 A1; published 17 May 2012) and Leung et al. (WO 96/15770 A1; published 1996; see attached 892), in further view of Liav et al. (US 5,719,020; issued 17 Feb. 1998) for the reasons cited in the Office action filed on 27 May 2022.

	
Applicants Arguments
	Applicants assert that absent hindsight a skilled artisan would have no reasons to combine the disparate features described in the various prior art references to arrive at the diagnostic chewing gum and associated methods of the claims. The Examiner places too weight and reliance on Schmidt’s singular passing mention that the sense of taste may be involved.  Such a statement cannot be characterized as motivation or incentive for a skilled person to use N-acetylneuraminic acid compounds for the detection of viruses directly in the oral cavity of a human patient by means of sensation of taste by the tongue.  Schmidt teaches that the sensation of smell by the nose is vastly superior over a sensation of taste by the tongue.  There is not guidance that would motivate him to consider an oral application of the N-acetylneuraminic acid compounds in Schmidt for the detection of viruses.  Schmidt teaches that taste is a crude sense whereas the nose can sense and differentiate thousands of different odors.  Schmidt does not provide a suggestion using the N-acetylneuraminic acid compounds for the detection of viruses directly in the oral cavity by means of a sensation of taste by the tongue.  A person of ordinary skill would not taken into consideration or been motivated by the teachings of Schmidt and Leung in modifying the composition of Meinel because the combined teachings of the claimed N-acetylneuraminic acid compound in the oral cavity of the human patient to detect viruses by means of sensation of taste by the tongue.  Applicants assert impermissible hindsight.
	The cited references fail to teach all the claim limitation, particularly a diagnostic sensor formulated in a chewing gum for the direct detection of viruses in the oral cavity by means of a taste sensation by the tongue.  A person of ordinary skill would have no motivation to combine.

Applicant's arguments filed 27 Sep. 2022 have been fully considered but they are not persuasive. Meinel teaches and makes obvious all the limitations of a diagnostic sensor formulated in the chewing gum for the detection of viruses directly in the oral cavity of the human patient by means of a sensation of taste by the tongue of the patient.  At for example pg. 7, Meinel teaches that the human tongue offers a fascinating range of sensitivity for tasting sweetness and bitterness covering 5 orders of magnitude.  Quinine sulfate is sensed down to 0.0004 mM, rivaling even our most advanced analytical detectors available today.  This teaches and connotes the detection of viruses directly in the oral cavity of a human patient by means of a sensation of taste by the tongue of the patient.  At for example pg. 27, Meinel teaches a gustatory sensor in the chewing gum and gustatory assessment involving chewing of the gustatory sensor in the chewing gum and recording of the patient’s gustatory experience (bitter taste/ no taste).  This teaches and connotes that the diagnostic sensor formulated in the chewing gum.   
Meinel is primarily concerned with a diagnostic chewing gum which produces a taste sensation, in particular a bitter taste sensation, by the tongue of a patient upon contact with a virus such as influenza thereby enabling a detection of the virus rivaling the most sensitive analytical sensors. Meinel is silent on a diagnostic sensor of instant formula [A] but Meinel requires that flavor molecule of the diagnostic sensor is release upon contact with the virus.  That is, in the absence of the virus, the chewing gum does not generate a (bitter) taste sensation and in the presence of the virus, the chewing gum generates a taste sensation.
Schmidt teaches a diagnostic sensor of instant formula [A] capable releasing flavor molecule upon contact with influenza.  Both Meinel and Schmidt are directed to the detection of the influenza virus.  A person of ordinary skill would have considered the teachings of Meinel and Schmidt in combination without the benefit of hindsight.  A person of ordinary skill considering Meinel and Schmidt in combination would have been very interested in Schmidt’s teaching at [0189] that the sense taste may be involved.  Meinel characterizes the sense of taste being able to rival most sensitive analytical detectors.  Meinel’s chewing gum does not require being able to differentiate thousands of different taste but instead only requires the detection of a bitter taste.  A recognized advantage is the strongest reason to combine.  A person of ordinary skill in the art would have been motivated to modify the Meinel’s diagnostic chewing gum by formulating NeuNAc:thymol as the diagnostic sensor in the chewing gum as taught by Schmidt and Leung because it would have been expected to advantageously enable detection of influenza by means of a taste sensation such that the proposed modification of Meinel’s chewing gum meets Meinel’s requirement that the chewing gum enables detection of influenza by a bitter taste sensation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 6-9, 11, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-27 of U.S. Patent No. 9,526,803 B2, in view of Schmidt et al. (US 2012/0122079 A1; published 17 May 2012) and Leung et al. (WO 96/15770 A1; published 1996), in further view of Liav et al. (US 5,719,020; issued 17 Feb. 1998) for the reasons cited in the Office action filed on 27 May 2022. 

Applicants Arguments
	Applicants reiterate the traversal above.
	Applicant's arguments filed 27 Sep. 2022 have been fully considered but they are not persuasive for the reasons discussed above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618